Exhibit 10.1

BOB EVANS FARMS, INC.

AMENDED AND RESTATED 2010 EQUITY AND CASH INCENTIVE PLAN

Amended and Restated Effective August 21, 2013

The purpose of the Plan is to promote the Company’s long-term financial success
and increase stockholder value by motivating performance through incentive
compensation. The Plan also is intended to encourage Participants to acquire
ownership interests in the Company, attract and retain talented employees,
directors and consultants and enable Participants to participate in the
Company’s long-term growth and financial success. The Plan has been amended and
restated by the Compensation Committee of the Board of Directors effective
July 8, 2013, subject to approval by the Company’s stockholders on or about
August 21, 2013.

ARTICLE I

DEFINITIONS

When used in the Plan, the following capitalized words, terms and phrases shall
have the meanings set forth in this Article I. For purposes of the Plan, the
form of any word, term or phrase shall include any and all of its other forms.

1.1 “Act” shall mean the Securities Exchange Act of 1934, as amended from time
to time, or any successor thereto.

1.2 “Affiliate” shall mean any entity with whom the Company would be considered
a single employer under Section 414(b) or (c) of the Code, but modified as
permitted under Treasury Regulations promulgated under any Code section relevant
to the purpose for which the definition is applied.

1.3 “Award” shall mean any Nonqualified Stock Option, Incentive Stock Option,
Stock Appreciation Right, Restricted Stock, Other Stock-Based Award or
Cash-Based Award granted pursuant to the Plan.

1.4 “Award Agreement” shall mean any written or electronic agreement between the
Company and a Participant that describes the terms and conditions of an Award.
If there is a conflict between the terms of the Plan and the terms of an Award
Agreement, the terms of the Plan shall govern.

1.5 “Board” shall mean the Board of Directors of the Company.

1.6 “Cash-Based Award” shall mean a cash Award granted pursuant to Article IX of
the Plan.

1.7 “Cause” shall mean, unless otherwise provided in the related Award Agreement
or in any employment agreement between the Participant and the Company or any
Affiliate or in any other agreement between the Participant and the Company or
any Affiliate (but only within the context of the events contemplated by the
employment agreement or other agreement, as applicable), a Participant’s:
(a) willful and continued failure to substantially perform assigned duties;
(b) gross misconduct; (c) breach of any term of any agreement with the Company
or any Affiliate, including the Plan and any Award Agreement; (d) conviction of
(or plea of no contest or nolo contendere to) (i) a felony or a misdemeanor that
originally was charged as a felony but which was subsequently reduced to a
misdemeanor through negotiation with the charging entity or (ii) a crime other
than a felony, which involves a breach of trust or fiduciary duty owed to the
Company or any Affiliate; or (e) violation of the Company’s code of conduct or
any other policy of the Company or any Affiliate that applies to the
Participant. Notwithstanding the foregoing, Cause will not arise solely because
the Participant is absent from active employment during periods of vacation,
consistent with the Company’s applicable vacation policy, or other period of
absence approved by the Company.

1.8 “Change in Control” shall mean, unless otherwise provided in any employment
agreement between the Participant and the Company or any Affiliate or in any
other agreement between the Participant and the Company or any Affiliate (but
only within the context of events contemplated by the employment agreement or
other agreement, as applicable), the occurrence of any of the following:

(a) the members of the Board on the effective date of this Plan (the “Incumbent
Directors”) cease for any reason other than death to constitute at least a
majority of the members of the Board; provided however, that any

 

A-1



--------------------------------------------------------------------------------

individual becoming a director after the effective date of this Plan whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the then Incumbent Directors shall also be
treated as an Incumbent Director, but excluding any individual whose initial
assumption of office occurs as a result of a proxy contest or any agreement
arising out of an actual or threatened proxy contest;

(b) the acquisition by any person or group (within the meaning of Sections 13(d)
and 14(d)(2) of the Act), other than the Company, any Subsidiary or any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Subsidiary of the Company, of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Act), directly or indirectly, of thirty percent
(30%) or more of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors of the Company; provided, however, that the provisions of this
paragraph (b) shall not include the acquisition of voting securities by any
entity or person with respect to which that acquirer has filed SEC Schedule 13G
(or any successor form or filing) indicating that the voting securities were not
acquired and are not held for the purpose of or with the effect of changing or
influencing, directly or indirectly, the Company’s management or policies,
unless and until that entity or person indicates that its intent has changed by
filing SEC Schedule 13D (or any successor form or filing);

(c) the consummation of a merger, consolidation or other business combination of
the Company with or into another entity, or the acquisition by the Company of
assets or shares or equity interests of another entity, as a result of which the
stockholders of the Company immediately prior to such merger, consolidation,
other business combination or acquisition, do not, immediately thereafter,
beneficially own, directly or indirectly, more than fifty percent (50%) of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the entity resulting from such merger,
consolidation or other business combination or the Company;

(d) the sale or other disposition of all or substantially all of the assets of
the Company; or

(e) the liquidation or dissolution of the Company.

Notwithstanding the foregoing, with respect to the payment, exercise or
settlement of any Award that is subject to Section 409A of the Code (and for
which no exception applies), a Change in Control shall be deemed not to have
occurred unless the events or circumstances constituting a Change in Control
also constitute a “change in control event” within the meaning of Section 409A
of the Code and the Treasury Regulations promulgated thereunder.

1.9 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.

1.10 “Committee” shall mean the Compensation Committee of the Board, which will
be comprised of at least two (2) directors, each of whom is an “outside
director,” within the meaning of Section 162(m) of the Code and the Treasury
Regulations promulgated thereunder, a “non-employee” director within the meaning
of Rule 16b-3 under the Act, and an “independent director” under the rules of
the exchange on which the Shares are listed.

1.11 “Company” shall mean Bob Evans Farms, Inc., a Delaware corporation, and any
successor thereto.

1.12 “Consultant” shall mean any person who renders services to the Company or
any of its Affiliates other than an Employee or a Director.

1.13 “Covered Employee” shall mean a “covered employee” within the meaning of
Section 162(m) of the Code and the Treasury Regulations promulgated thereunder.

1.14 “Director” shall mean a person who is a member of the Board, excluding any
member who is an Employee.

1.15 “Disability” shall mean:

(a) with respect to an Incentive Stock Option, “disability” as defined in
Section 22(e)(3) of the Code;

(b) with respect to the payment, exercise or settlement of any Award that is (or
becomes) subject to Section 409A of the Code (and for which no exception
applies), (i) the Participant is unable to engage in any

 

A-2



--------------------------------------------------------------------------------

substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, (ii) the
Participant is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering Employees of the Participant’s employer, or
(iii) the Participant is determined to be totally disabled by the Social
Security Administration or Railroad Retirement Board; and

(c) with respect to a Participant’s right to exercise or receive settlement of
any Award or with respect to the payment, exercise or settlement of any Award
not described in subsection (a) or (b) of this definition, a Participant’s
inability (established by an independent physician selected by the Committee and
reasonably acceptable to the Participant or to the Participant’s legal
representative) due to illness, accident or otherwise to perform his or her
duties, which is expected to be permanent or for an indefinite duration longer
than twelve (12) months.

1.16 “Employee” shall mean any person who is a common law employee of the
Company or any Affiliate. A person who is classified as other than a common-law
employee but who is subsequently reclassified as a common law employee of the
Company or any Affiliate for any reason and on any basis shall be treated as a
common law employee only from the date that reclassification occurs and shall
not retroactively be reclassified as an Employee for any purpose under the Plan.

1.17 “Fair Market Value” shall mean the value of one Share on any relevant date,
determined under the following rules:

(a) If the Shares are traded on an exchange, the reported “closing price” on the
relevant date if it is a trading day, otherwise on the trading day immediately
before the relevant date;

(b) If the Shares are traded over-the-counter with no reported closing price,
the mean between the lowest bid and the highest asked prices on that quotation
system on the relevant date if it is a trading day, and if the relevant date is
not a trading day, then on the trading day immediately before the relevant date;
or

(c) If neither (a) nor (b) applies, (i) with respect to Options, Stock
Appreciation Rights and any Award that is subject to Section 409A of the Code,
the value as determined by the Committee through the reasonable application of a
reasonable valuation method, taking into account all information material to the
value of the Company, within the meaning of Section 409A of the Code and the
Treasury Regulations promulgated thereunder, and (ii) with respect to all other
Awards, the fair market value as determined by the Committee in good faith.

1.18 “Full Value Award” shall mean an Award that is settled by the issuance of
Shares, other than an Incentive Stock Option, a Nonqualified Stock Option or a
Stock Appreciation Right.

1.19 “Incentive Stock Option” shall mean an Option that is intended to meet the
requirements of Section 422 of the Code.

1.20 “Nonqualified Stock Option” shall mean an Option that is not intended to be
an Incentive Stock Option.

1.21 “Option” shall mean an option to purchase Shares which is granted pursuant
to Article V of the Plan. An Option may be either an Incentive Stock Option or a
Nonqualified Stock Option.

1.22 “Other Stock-Based Award” shall mean an Award granted pursuant to Article
VIII of the Plan.

1.23 “Participant” shall mean an Employee, Director or Consultant who is granted
an Award under the Plan.

1.24 “Performance-Based Award” shall mean an Award described in Section 10.1 of
the Plan.

1.25 “Performance Criteria” shall mean (a) with respect to a Participant who is
or is likely to be a Covered Employee, the performance criteria described in
Section 10.2(a) of the Plan, and (b) with respect to any other Participant, any
performance criteria determined by the Committee in its sole discretion.

 

A-3



--------------------------------------------------------------------------------

1.26 “Plan” shall mean the Bob Evans Farms, Inc. Amended and Restated 2010
Equity and Cash Incentive Plan, as set forth herein and as may be amended from
time to time.

1.27 “Preexisting Plan” shall mean the Bob Evans Farms, Inc. 2010 Equity and
Cash Incentive Plan. Upon approval by the Plan by the Company’s stockholders, no
further awards will be issued under the Preexisting Plan, although the
Preexisting Plan will remain in effect after the Company’s stockholders approve
the Plan for purposes of determining any grantee’s right to awards issued under
the Preexisting Plan before that date

1.28 “Restricted Stock” shall mean an Award granted pursuant to Article VII of
the Plan under which a Participant is issued Shares which are subject to
specified restrictions on vesting and transferability.

1.29 “Retirement” shall mean, unless otherwise provided in the related Award
Agreement or in any employment agreement between the Participant and the Company
or any Affiliate or in any other agreement between the Participant and the
Company or any Affiliate (but only within the context of the events contemplated
by the employment agreement or other agreement, as applicable), a Participant’s
voluntary termination of employment or Board service on or after the earlier of
the date on which (a) an Employee or Director attains age fifty-five (55) and
has been credited with ten (10) or more years of service (whether in the
capacity of an Employee or as a Director) with the Company or any Affiliate; or
(b)(i) the sum of the Employee’s or Director’s age (measured in whole years
only) and years of service (whether in the capacity of an Employee or as a
Director) with the Company or any Affiliate equals or exceeds 70 and (ii) the
Employee or Director has been credited with at least ten (10) years of service
(whether in the capacity of an Employee or as a Director) with the Company or
any Affiliate.

1.30 “Shares” shall mean the common shares, par value $0.01 per share, of the
Company or any security of the Company issued in satisfaction, exchange or in
place of these shares.

1.31 “Stock Appreciation Right” shall mean an Award granted pursuant to Article
VI of the Plan under which a Participant is given the right to receive the
difference between the Fair Market Value of a Share on the date of grant and the
Fair Market Value of a Share on the date of exercise of the Award.

1.32 “Subsidiary” shall mean: (a) with respect to an Incentive Stock Option, a
“subsidiary corporation” as defined under Section 424(f) of the Code; and
(b) for all other purposes under the Plan, any corporation or other entity in
which the Company owns, directly or indirectly, a proprietary interest of more
than fifty (50%) by reason of stock ownership or otherwise.

1.33 “Treasury Regulations” shall mean the regulations issued by the United
States Department of the Treasury with respect to the relevant section of the
Code.

ARTICLE II

SHARES SUBJECT TO THE PLAN

2.1 Number of Shares Available for Awards. Subject to this Article II, the
aggregate number of Shares with respect to which Awards may be granted under the
Plan shall be 2,600,000, plus the number of Shares that, on the date the Plan is
approved by the Company’s stockholders, are available to be granted under the
Preexisting Plan but which are not then subject to outstanding awards under the
Preexisting Plan. The Shares may consist, in whole or in part, of treasury
Shares, authorized but unissued Shares not reserved for any other purpose or
Shares purchased by the Company or an independent agent in either a private
transaction or in the open market.

Subject to this Article II, (a) upon a grant of a Full Value Award, the number
of Shares available for issuance under the Plan shall be reduced by 2.63 Shares
for each Share subject to such Full Value Award, and any Shares underlying such
an Award that become available for future grant under the Plan pursuant to
Section 2.2 shall be added back to the Plan in an amount equal to 2.63 Shares
for each Share subject to such an Award that becomes available for future grant
under the Plan pursuant to Section 2.2 and (b) upon a grant of an Option or
Stock Appreciation Right, the number of Shares available for issuance under the
Plan shall be reduced by an amount equal to the number of Shares subject to such
Award, and any Shares underlying such an Award that become available for future
grant under the Plan pursuant to Section 2.2 shall be added back to the Plan in
an

 

A-4



--------------------------------------------------------------------------------

amount equal to the number of Shares subject to such an Award that become
available for future grant under the Plan pursuant to Section 2.2. Without
limiting the foregoing, with respect to any Stock Appreciation Right that is
settled in Shares, the full number of Shares subject to the Award shall count
against the number of Shares available for Awards under the Plan regardless of
the number of Shares used to settle the Stock Appreciation Right upon exercise.

2.2 Share Usage. In addition to the number of Shares provided for in
Section 2.1, the following Shares shall be available for Awards under the Plan:
(a) Shares covered by an Award that expires or is forfeited, canceled,
surrendered or otherwise terminated without the issuance of such Shares;
(b) Shares covered by an Award that is settled only in cash; (c) Shares granted
through the assumption of, or in substitution for, outstanding awards granted by
a company to individuals who become Employees, Directors or Consultants as the
result of a merger, consolidation, acquisition or other corporate transaction
involving such company and the Company or any of its Affiliates; (d) any Shares
subject to outstanding awards under the Preexisting Plan as of the Effective
Date that on or after the Effective Date cease for any reason to be subject to
such awards other than by reason of exercise or settlement of the awards to the
extent they are exercised for or settled in vested and non-forfeitable Shares;
and (e) any Shares from awards exercised for or settled in vested and
nonforfeitable Shares that are later returned to the Company pursuant to any
compensation recoupment policy, provision or agreement. Nothing in the foregoing
shall be construed as permitting any Shares surrendered upon exercise of an
Award as payment of the applicable exercise price or withheld to satisfy any
applicable taxes to be again available for Awards under the Plan.

2.3 Fiscal Year Limits. Subject to Section 2.4 and unless and until the
Committee determines that an Award to a Covered Employee shall not be designed
as “qualified performance-based compensation” under Section 162(m) of the Code,
during any fiscal year of the Company, the Committee may not grant to any
Participant (a) Options covering more than 2,400,000 Shares, (b) Stock
Appreciation Rights covering more than 2,400,000 Shares, (c) more than 1,000,000
Shares of Restricted Stock, (d) Other Stock-Based Awards covering more than
1,000,000 Shares, (e) Cash-Based Awards equal to more than $7,500,000,
(f) Performance-Based Awards that are to be settled in Shares covering more than
1,000,000 Shares, (g) Performance-Based Awards that are to be settled in cash
equal to more than $7,500,000 and (h) Full Value Awards covering more than
1,000,000 Shares.

2.4 Adjustments. In the event of any Share dividend, Share split,
recapitalization (including payment of an extraordinary dividend), merger,
reorganization, consolidation, combination, spin-off, distribution of assets to
stockholders, exchange of Shares or any other change affecting the Shares, the
Committee shall make such substitutions and adjustments, if any, as it deems
equitable and appropriate to: (a) the aggregate number of Shares that may be
issued under the Plan; (b) any Share-based limits imposed under the Plan; and
(c) the exercise price, number of Shares and other terms or limitations
applicable to outstanding Awards. Notwithstanding the foregoing, an adjustment
pursuant to this Section 2.4 shall be made only to the extent such adjustment
complies, to the extent applicable, with Section 409A of the Code.

2.5 Full Value Awards. Notwithstanding anything in the Plan to the contrary, the
Committee may grant Full Value Awards covering up to ten percent of the Shares
without regard to the minimum vesting requirements of Sections 7.3(a) and 8.1 of
the Plan.

ARTICLE III

ADMINISTRATION

3.1 In General. The Plan shall be administered by the Committee. The Committee
shall have full power and authority to: (a) interpret the Plan and any Award
Agreement; (b) establish, amend and rescind any rules and regulations relating
to the Plan; (c) select Participants; (d) establish the terms and conditions of
any Award consistent with the terms and conditions of the Plan; and (e) make any
other determinations that it deems necessary or desirable for the administration
of the Plan. The Committee may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or in any Award Agreement in the manner
and to the extent the Committee deems necessary or desirable. Any decision of
the Committee in the interpretation and administration of the Plan shall be made
in the Committee’s sole and absolute discretion and shall be final, conclusive
and binding on all persons.

 

A-5



--------------------------------------------------------------------------------

3.2 Delegation of Duties. In its sole discretion, the Committee may delegate any
ministerial duties associated with the Plan to any person (including Employees)
it deems appropriate; provided, however, that the Committee may not delegate
(a) any duties that it is required to discharge to comply with Section 162(m) of
the Code or any other applicable law; (b) its authority to grant Awards to any
Participant who is subject to Section 16 of the Act; and (c) its authority under
any equity award granting policy of the Company that may be in effect from time
to time.

ARTICLE IV

ELIGIBILITY

Any Employee, Director or Consultant selected by the Committee shall be eligible
to be a Participant in the Plan; provided, however, that Incentive Stock Options
shall only be granted to Employees who are employed by the Company or any of its
Affiliates.

ARTICLE V

OPTIONS

5.1 Grant of Options. Subject to the terms and conditions of the Plan, Options
may be granted to Participants in such number, and upon such terms and
conditions, as shall be determined by the Committee in its sole discretion.

5.2 Award Agreement. Each Option shall be evidenced by an Award Agreement that
shall specify the exercise price, the term of the Option, the number of Shares
covered by the Option, the conditions upon which the Option shall become vested
and exercisable and such other terms and conditions as the Committee shall
determine and which are not inconsistent with the terms and conditions of the
Plan. The Award Agreement also shall specify whether the Option is intended to
be an Incentive Stock Option or a Nonqualified Stock Option.

5.3 Exercise Price. The exercise price per Share of an Option shall be
determined by the Committee at the time the Option is granted and shall be
specified in the related Award Agreement; provided, however, that in no event
shall the exercise price per Share of any Option be less than one hundred
percent (100%) of the Fair Market Value of a Share on the date of grant.

5.4 Term. The term of an Option shall be determined by the Committee and set
forth in the related Award Agreement; provided, however, that in no event shall
the term of any Option exceed ten (10) years from its date of grant.

5.5 Exercisability. Options shall become exercisable at such times and upon such
terms and conditions as shall be determined by the Committee and set forth in
the related Award Agreement. Such terms and conditions may include, without
limitation, the satisfaction of (a) performance goals based on one (1) or more
Performance Criteria; and (b) time-based vesting requirements.

5.6 Exercise of Options. Except as otherwise provided in the Plan or in a
related Award Agreement, an Option may be exercised for all or any portion of
the Shares for which it is then exercisable. An Option shall be exercised by the
delivery of a notice of exercise to the Company or its designee in a form
specified by the Committee which sets forth the number of Shares with respect to
which the Option is to be exercised and full payment of the exercise price for
such Shares. The exercise price of an Option may be paid: (a) in cash or its
equivalent; (b) by tendering (either by actual delivery or attestation)
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the aggregate exercise price; provided that such Shares had
been held for at least six (6) months or such other period required to obtain
favorable accounting treatment and to comply with the requirements of Section 16
of the Act; (c) by a cashless exercise (including by withholding Shares
deliverable upon exercise and through a broker-assisted arrangement to the
extent permitted by applicable law); (d) by a combination of the methods
described in clauses (a), (b) and/or (c); or (e) though any other method
approved by the Committee in its sole discretion. As soon as practicable after
receipt of the notification of exercise and full payment of the exercise price,
the Company shall cause the appropriate number of Shares to be issued to the
Participant.

 

A-6



--------------------------------------------------------------------------------

5.7 Special Rules Applicable to Incentive Stock Options. Notwithstanding any
other provision in the Plan to the contrary:

(a) The terms and conditions of Incentive Stock Options shall be subject to and
comply with the requirements of Section 422 of the Code.

(b) The aggregate Fair Market Value of the Shares (determined as of the date of
grant) with respect to which Incentive Stock Options are exercisable for the
first time by any Participant during any calendar year (under all plans of the
Company and its Subsidiaries) may not be greater than $100,000 (or such other
amount specified in Section 422 of the Code), as calculated under Section 422 of
the Code.

(c) No Incentive Stock Option shall be granted to any Participant who, at the
time the Incentive Stock Option is granted, owns stock possessing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company or of any Subsidiary, unless (i) the exercise price of such
Incentive Stock Option is at least one hundred and ten percent (110%) of the
Fair Market Value of a Share on the date the Incentive Stock Option is granted
and (ii) the date on which such Incentive Stock Option will expire is not later
than five (5) years from the date the Incentive Stock Option is granted.

ARTICLE VI

STOCK APPRECIATION RIGHTS

6.1 Grant of Stock Appreciation Rights. Subject to the terms and conditions of
the Plan, Stock Appreciation Rights may be granted to Participants in such
number, and upon such terms and conditions, as shall be determined by the
Committee in its sole discretion.

6.2 Award Agreement. Each Stock Appreciation Right shall be evidenced by an
Award Agreement that shall specify the exercise price, the term of the Stock
Appreciation Right, the number of Shares covered by the Stock Appreciation
Right, the conditions upon which the Stock Appreciation Right shall become
vested and exercisable and such other terms and conditions as the Committee
shall determine and which are not inconsistent with the terms and conditions of
the Plan.

6.3 Exercise Price. The exercise price per Share of a Stock Appreciation Right
shall be determined by the Committee at the time the Stock Appreciation Right is
granted and shall be specified in the related Award Agreement; provided,
however, that in no event shall the exercise price per Share of any Stock
Appreciation Right be less than one hundred percent (100%) of the Fair Market
Value of a Share on the date of grant.

6.4 Term. The term of a Stock Appreciation Right shall be determined by the
Committee and set forth in the related Award Agreement; provided however, that
in no event shall the term of any Stock Appreciation Right exceed ten (10) years
from its date of grant.

6.5 Exercisability of Stock Appreciation Rights. A Stock Appreciation Right
shall become exercisable at such times and upon such terms and conditions as may
be determined by the Committee and set forth in the related Award Agreement.
Such terms and conditions may include, without limitation, the satisfaction of
(a) performance goals based on one (1) or more Performance Criteria; and
(b) time-based vesting requirements.

6.6 Exercise of Stock Appreciation Rights. Except as otherwise provided in the
Plan or in a related Award Agreement, a Stock Appreciation Right may be
exercised for all or any portion of the Shares for which it is then exercisable.
A Stock Appreciation Right shall be exercised by the delivery of a notice of
exercise to the Company or its designee in a form specified by the Committee
which sets forth the number of Shares with respect to which the Stock
Appreciation Right is to be exercised. Upon exercise, a Stock Appreciation Right
shall entitle a Participant to an amount equal to (a) the excess of (i) the Fair
Market Value of a Share on the exercise date over (ii) the exercise price per
Share, multiplied by (b) the number of Shares with respect to which the Stock
Appreciation Right is exercised. A Stock Appreciation Right may be settled in
full Shares, cash or a combination thereof, as specified by the Committee in the
related Award Agreement.

 

A-7



--------------------------------------------------------------------------------

ARTICLE VII

RESTRICTED STOCK

7.1 Grant of Restricted Stock. Subject to the terms and conditions of the Plan,
Shares of Restricted Stock may be granted to Participants in such number, and
upon such terms and conditions, as shall be determined by the Committee in its
sole discretion.

7.2 Award Agreement. Each Restricted Stock Award shall be evidenced by an Award
Agreement that shall specify the number of Shares of Restricted Stock, the
restricted period(s) applicable to the Shares of Restricted Stock, the
conditions upon which the restrictions on the Shares of Restricted Stock will
lapse and such other terms and conditions as the Committee shall determine and
which are not inconsistent with the terms and conditions of the Plan.

7.3 Terms, Conditions and Restrictions.

(a) The Committee shall impose such other terms, conditions and/or restrictions
on any Shares of Restricted Stock as it may deem advisable, including, without
limitation, a requirement that the Participant pay a purchase price for each
Share of Restricted Stock, restrictions based on the achievement of specific
performance goals (which may be based on one (1) or more of the Performance
Criteria), time-based restrictions or holding requirements or sale restrictions
placed on the Shares by the Company upon vesting of such Restricted Stock.
Notwithstanding the foregoing, subject to Sections 2.5 and Article XII of the
Plan or as described in the related Award Agreement in connection with a
Participant’s death, termination due to Disability and/or Retirement, no
condition on vesting of a Restricted Stock Award that is based upon achievement
of specified performance goals shall be based on performance over a period of
less than one year and no condition on vesting of a Restricted Stock Award that
is based upon continued employment or the passage of time shall provide for
vesting in full of the Restricted Stock Award more quickly than in pro rata
installments over three (3) years from the date of grant of the Award.

(b) To the extent deemed appropriate by the Committee, the Company may retain
the certificates representing Shares of Restricted Stock in the Company’s
possession until such time as all terms, conditions and/or restrictions
applicable to such Shares have been satisfied or lapse.

(c) Unless otherwise provided in the related Award Agreement or required by
applicable law, the restrictions imposed on Shares of Restricted Stock shall
lapse upon the expiration or termination of the applicable restricted period and
the satisfaction of any other applicable terms and conditions.

7.4 Rights Associated with Restricted Stock during Restricted Period. During any
restricted period applicable to Shares of Restricted Stock:

(a) Such Shares of Restricted Stock may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated.

(b) Unless otherwise provided in the related Award Agreement, (i) the
Participant shall be entitled to exercise full voting rights associated with
such Shares of Restricted Stock and (ii) the Participant shall be entitled to
all dividends and other distributions paid with respect to such Shares of
Restricted Stock during the restricted period; provided, however, that receipt
of any such dividends or other distributions will be subject to the same terms
and conditions as the Shares of Restricted Stock with respect to which they are
paid.

ARTICLE VIII

OTHER STOCK-BASED AWARDS

8.1 Grant of Other Stock-Based Awards. Subject to the terms and conditions of
the Plan, Other Stock-Based Awards may be granted to Participants in such
number, and upon such terms and conditions, as shall be determined by the
Committee in its sole discretion. Other Stock-Based Awards are Awards that are
valued in whole or in part by reference to, or otherwise based on the Fair
Market Value of, the Shares, and shall be in such form as the Committee shall
determine, including without limitation, (a) unrestricted Shares or
(b) time-based or performance-based restricted stock units that are settled in
Shares and/or cash. Notwithstanding the foregoing, subject to Sections 2.5 and
Article XII of the Plan or as described in the related Award Agreement in
connection

 

A-8



--------------------------------------------------------------------------------

with a Participant’s death, termination due to Disability and/or Retirement, no
condition on vesting of an Other Stock-Based Award that is based upon
achievement of specified performance goals shall be based on performance over a
period of less than one year and no condition on vesting of an Other Stock-Based
Award that is based upon continued employment or the passage of time shall
provide for vesting in full of the Other Stock-Based Award more quickly than in
pro rata installments over three (3) years from the date of grant of the Award.

8.2 Award Agreement. Each Other Stock-Based Award shall be evidenced by an Award
Agreement that shall specify the terms and conditions upon which the Other
Stock-Based Award shall become vested, if applicable, the time and method of
settlement, the form of settlement and such other terms and conditions as the
Committee shall determine and which are not inconsistent with the terms and
conditions of the Plan.

8.3 Form of Settlement. An Other Stock-Based Award may be settled in full
Shares, cash or a combination thereof, as specified by the Committee in the
related Award Agreement.

8.4 Dividend Equivalents. Awards of Other Stock-Based Awards may provide the
Participant with dividend equivalents, as determined by the Committee in its
sole discretion and set forth in the related Award Agreement, provided, however,
that receipt of any such dividend equivalents will be subject to the same terms
and conditions as the Other Stock-Based Awards with respect to which they are
paid.

ARTICLE IX

CASH-BASED AWARDS

Subject to the terms and conditions of the Plan, Cash-Based Awards may be
granted to Participants in such amounts and upon such other terms and conditions
as shall be determined by the Committee in its sole discretion. Each Cash-Based
Award shall be evidenced by an Award Agreement that shall specify the payment
amount or payment range, the time and method of settlement and the other terms
and conditions, as applicable, of such Award which may include, without
limitation, performance objectives and that the Cash-Based Award is a
Performance-Based Award under Article X.

ARTICLE X

PERFORMANCE-BASED AWARDS

10.1 In General. Notwithstanding anything in the Plan to the contrary,
Cash-Based Awards, Shares of Restricted Stock and Other Stock-Based Awards may
be granted in a manner which is deductible by the Company under Section 162(m)
of the Code (“Performance-Based Awards”). As determined by the Committee in its
sole discretion, the grant, vesting, exercisability and/or settlement of any
Performance-Based Award shall be conditioned on the attainment of performance
goals based upon one (1) or more Performance Criteria during a performance
period established by the Committee. Any such Award must meet the requirements
of this Article X.

10.2 Performance Criteria.

(a) For purposes of the Plan, the “Performance Criteria” for Participants who
are or are likely to be Covered Employees are as follows:

 

  (i) Gross revenues;

 

  (ii) Operating or net income;

 

  (iii) Gross or net sales;

 

  (iv) Margin improvement;

 

  (v) Cash flow;

 

  (vi) Earnings per share;

 

  (vii) Total stockholder return (“TSR”);

 

  (viii) New products and lines of revenue;

 

A-9



--------------------------------------------------------------------------------

  (ix) Customer satisfaction;

 

  (x) Market share;

 

  (xi) Employee turnover;

 

  (xii) Developing and managing relationships with regulatory and other
governmental agencies;

 

  (xiii) Managing claims against the Company or any Affiliate, including
litigation;

 

  (xiv) Improving efficiencies and productivity;

 

  (xv) Design and implementation of plans, programs, policies and systems of the
Company and its Affiliates;

 

  (xvi) Management of rebuilding, replacement, relocation or retirement of
restaurants;

 

  (xvii) The Company’s book value or the book value of any designated Affiliate
or division;

 

  (xviii) The trading value of the Shares;

 

  (xix) Appreciation in price of the Shares;

 

  (xx) Completing assigned corporate transactions, such as mergers, acquisitions
or divestitures;

 

  (xxi) Controlling expenses and implementing procedures for controlling
expenses;

 

  (xxii) One or more of (A) Return on Equity (or “ROE”), (B) Return on
Investment (or “ROI”), (C) Return on Assets (or “ROA”); (D) Return on Invested
Capital (or “ROIC”), (E) Economic Value Added (or “EVA”), (F) Stockholder Value
Added (or “SVA”), (G) Cash Flow Return on Investment (or “CFROI”) and (H) Net
Operating Profit After Taxes (or “NOPAT”);

 

  (xxiii) Enhancing employee loyalty;

 

  (xxiv) Promoting same store sales;

 

  (xxv) Increasing total food products sold;

 

  (xxvi) Integrating systems of the Company and its Affiliates;

 

  (xxvii) Promoting regulatory compliance; and

 

  (xxviii) Brand development.

(b) Performance Criteria may relate to the individual Participant, the Company,
one (1) or more of its Affiliates or one (1) or more of their respective
divisions or business units, or any combination of the foregoing, and may be
applied on an absolute basis and/or be relative to one (1) or more peer group
companies or indices, or any combination thereof, in each case, as determined by
the Committee in its sole discretion.

10.3 Establishment of Performance Goals. With respect to Performance-Based
Awards for Participants who are or are likely to be Covered Employees, the
Committee shall establish: (a) the applicable performance goals and performance
period and (b) the formula for computing the Performance-Based Award. Such terms
and conditions shall be established in writing while the outcome of the
applicable performance period is substantially uncertain, but in no event later
than the earlier of: (i) ninety (90) days after the beginning of the applicable
performance period; or (ii) the expiration of twenty-five percent (25%) of the
applicable performance period.

10.4 Certification of Performance. With respect to Performance-Based Awards for
Participants who are or are likely to be Covered Employees, the Committee shall
certify by resolution in writing whether the applicable performance goals and
other material terms imposed on such Performance-Based Awards have been
satisfied, and, if they have, ascertain the amount of the applicable
Performance-Based Award. No such Performance-Based Award shall be granted,
vested, exercisable and/or settled, as the case may be, until the Committee
makes this certification.

 

A-10



--------------------------------------------------------------------------------

10.5 Modifying Performance-Based Awards. To the extent consistent with
Section 162(m) of the Code, performance goals relating to such Performance-Based
Awards may be calculated without regard to extraordinary items or adjusted, as
the Committee deems equitable, in recognition of unusual or non-recurring events
affecting the Company and/or its Affiliates or changes in applicable tax laws or
accounting principles.

10.6 Negative Discretion. In the Committee’s sole discretion, the amount of a
Performance-Based Award actually paid to a Participant may be less than the
amount determined by the applicable performance goal formula.

ARTICLE XI

TERMINATION OF EMPLOYMENT OR SERVICE

With respect to each Award granted under the Plan, the Committee shall, subject
to the terms and conditions of the Plan, determine the extent to which the Award
shall vest and the extent to which the Participant shall have the right to
exercise and/or receive settlement of the Award on or following the
Participant’s termination of employment or services with the Company and/or any
of its Affiliates. Such provisions shall be determined in the sole discretion of
the Committee at any time prior to or after such termination, shall be included
in the related Award Agreement or an amendment thereto, need not be uniform
among all Awards granted under the Plan and may reflect distinctions based on
the reasons for termination. Except as otherwise provided in the Plan, the
vesting conditions of an Award may only be accelerated upon the death,
termination due to Disability, Retirement or involuntary termination without
Cause of the Participant. Notwithstanding the foregoing, in no event shall any
Performance-Based Award granted to a Covered Employee that is intended to
qualify as “performance-based compensation” under Section 162(m) of the Code, be
settled or become exercisable in full, upon the termination of employment of the
Covered Employee without regard to the satisfaction of the related Performance
Criteria.

ARTICLE XII

CHANGE IN CONTROL

Except as otherwise provided in the related Award Agreement, in the event of a
Change in Control, the Committee, in its sole discretion, may take such actions,
if any, as it deems necessary or desirable with respect to any Award that is
outstanding as of the date of the consummation of the Change in Control. Such
actions may include, without limitation: (a) the acceleration of the vesting,
settlement and/or exercisability of an Award; (b) the payment of a cash amount
in exchange for the cancellation of an Award; and/or (c) the issuance of
substitute Awards that substantially preserve the value, rights and benefits of
any affected Awards. Any action relating to an Award that is subject to
Section 409A of the Code shall be consistent with the requirements thereof.

ARTICLE XIII

AMENDMENT OR TERMINATION OF THE PLAN

13.1 In General. The Board or the Committee may amend or terminate the Plan at
any time; provided, however, that no amendment or termination shall be made
without the approval of the Company’s stockholders to the extent that (a) the
amendment materially increases the benefits accruing to Participants under the
Plan, (b) the amendment materially increases the aggregate number of Shares
authorized for grant under the Plan (excluding an increase in the number of
Shares that may be issued under the Plan as a result of Section 2.4), (c) the
amendment materially modifies the requirements as to eligibility for
participation in the Plan, or (d) such approval is required by any law,
regulation or stock exchange rule.

13.2 Repricing. Except for adjustments made pursuant to Section 2.4 of the Plan,
in no event may the Board or the Committee amend the terms of an outstanding
Award to reduce the exercise price of an outstanding Option or Stock
Appreciation Right or cancel an outstanding Option or Stock Appreciation Right
in exchange for cash, other Awards or Options or Stock Appreciation Rights with
an exercise price that is less than the exercise price of the original Option or
Stock Appreciation Right without stockholder approval.

 

A-11



--------------------------------------------------------------------------------

ARTICLE XIV

TRANSFERABILITY

14.1 Except as described in Section 14.2 or as provided in a related Award
Agreement, an Award may not be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated, except by will or the laws of descent and
distribution and, during a Participant’s lifetime, may be exercised only by the
Participant or the Participant’s guardian or legal representative.
Notwithstanding any provision contained in this Article XIV, no Award may be
transferred by a Participant for value or consideration.

14.2 Unless otherwise specifically designated by the Participant in writing, a
Participant’s beneficiary under the Plan shall be the Participant’s spouse or,
if no spouse survives the Participant, the Participant’s estate.

ARTICLE XV

MISCELLANEOUS

15.1 No Right to Continued Service or to Awards; Liability of Company. The
granting of an Award under the Plan shall impose no obligation on the Company or
any Affiliate to continue the employment or services of a Participant or
interfere with or limit the right of the Company or any Affiliate to terminate
the services of any Employee, Director or Consultant at any time. In addition,
no Employee, Director or Consultant shall have any right to be granted any
Award, and there is no obligation for uniformity of treatment of Participants.
The terms and conditions of Awards and the Committee’s interpretations and
determinations with respect thereto need not be the same with respect to each
Participant.

The Company (or members of the Board or Committee) shall not be liable to a
Participant or other persons as to: (i) the non-issuance or sale of Shares as to
which the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company’s counsel to be necessary to
the lawful issuance and sale of any Shares hereunder; and (ii) any unexpected or
adverse tax consequence or any tax consequence expected, but not realized, by
any Participant or other person due to the grant, receipt, exercise or
settlement of any Award granted hereunder.

15.2 Tax Withholding.

(a) The Company or an Affiliate, as applicable, shall have the power and the
right to deduct, withhold or collect any amount required by law or regulation to
be withheld with respect to any taxable event arising with respect to an Award
granted under the Plan. This amount may, as determined by the Committee in its
sole discretion, be (i) withheld from other amounts due to the Participant,
(ii) withheld from the value of any Award being settled or any Shares being
transferred in connection with the exercise or settlement of an Award,
(iii) withheld from the vested portion of any Award (including the Shares
transferable thereunder), whether or not being exercised or settled at the time
the taxable event arises, or (iv) collected directly from the Participant.

(b) Subject to the approval of the Committee, a Participant may elect to satisfy
the withholding requirement, in whole or in part, by having the Company or an
Affiliate, as applicable, withhold Shares having a Fair Market Value on the date
the tax is to be determined equal to the minimum statutory total tax that could
be imposed on the transaction; provided that such Shares would otherwise be
distributable to the Participant at the time of the withholding and if such
Shares are not otherwise distributable at the time of the withholding, provided
that the Participant has a vested right to distribution of such Shares at such
time. All such elections shall be irrevocable and made in writing and shall be
subject to any terms and conditions that the Committee, in its sole discretion,
deems appropriate.

15.3 Requirements of Law; Electronic Communications. The grant of Awards and the
issuance of Shares shall be subject to all applicable laws, rules and
regulations (including applicable federal and state securities laws) and to all
required approvals of any governmental agencies or national securities exchange,
market or other quotation system. Without limiting the foregoing, the Company
shall have no obligation to issue Shares under the Plan prior to (a) receipt of
any approvals from any governmental agencies or national securities exchange,
market or quotation system that the Committee deems necessary and (b) completion
of registration or other qualification of the Shares under any applicable
federal or state law or ruling of any governmental agency that the Committee

 

A-12



--------------------------------------------------------------------------------

deems necessary. Subject to compliance with applicable law and/or regulations,
an Award agreement or other documentation or notices relating to the Plan and/or
Awards may be communicated to Participants by electronic media.

15.4 Legends. Certificates for Shares delivered under the Plan may be subject to
such stock transfer orders and other restrictions that the Committee deems
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange or other recognized market or
quotation system upon which the Shares are then listed or traded, or any other
applicable federal or state securities law. The Committee may cause a legend or
legends to be placed on any certificates issued under the Plan to make
appropriate reference to restrictions within the scope of this Section 15.4.

15.5 Uncertificated Shares. To the extent that the Plan provides for the
issuance of certificates to reflect the transfer of Shares, the transfer of
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the applicable rules of any stock exchange.

15.6 Governing Law. The Plan and all Award Agreements shall be governed by and
construed in accordance with the laws of (other than laws governing conflicts of
laws) the State of Ohio, except to the extent that the laws of the state in
which the Company is incorporated are mandatorily applicable.

15.7 No Impact on Benefits. Awards are not compensation for purposes of
calculating a Participant’s rights under any employee benefit plan that does not
specifically require the inclusion of Awards in calculating benefits.

15.8 Rights as a Stockholder. Except as otherwise provided in the Plan or in a
related Award Agreement, a Participant shall have none of the rights of a
stockholder with respect to Shares covered by an Award unless and until the
Participant becomes the record holder of such Shares.

15.9 Successors and Assigns. The Plan shall be binding on all successors and
assigns of the Company and each Participant, including without limitation, the
estate of such Participant and the executor, administrator or trustee of such
estate, or any receiver or trustee in bankruptcy or representative of the
Participant’s creditors.

15.10 Section 409A of the Code.

(a) Awards granted pursuant to the Plan that are subject to Section 409A of the
Code, or that are subject to Section 409A but for which an exception from
Section 409A of the Code applies, are intended to comply with or be exempt from
Section 409A of the Code and the Treasury Regulations promulgated thereunder,
and the Plan shall be interpreted, administered and operated accordingly.

(b) If a Participant is determined to be a “specified employee” (within the
meaning of Section 409A of the Code and as determined under the Company’s policy
for determining specified employees), the Participant shall not be entitled to
payment or to distribution of any portion of an Award that is subject to
Section 409A of the Code (and for which no exception applies) and is payable or
distributable on account of the Participant’s “separation from service” (within
the meaning of Section 409A of the Code) until the expiration of six (6) months
from the date of such separation from service (or, if earlier, the Participant’s
death). Such Award, or portion thereof, shall be paid or distributed on the
first (1st) business day of the seventh (7th) month following such separation
from service.

(c) Nothing in the Plan shall be construed as an entitlement to or guarantee of
any particular tax treatment to a Participant, and none of the Company, its
Affiliates, the Board or the Committee shall have any liability with respect to
any failure to comply with the requirements of Section 409A of the Code.

15.11 Foreign Employees. Without amending the Plan, the Committee may grant
Awards to Participants who are foreign nationals on such terms and conditions
different from those specified in the Plan as may in the judgment of the
Committee be necessary or desirable to foster and promote achievement of the
purposes of the Plan, and, in furtherance of such purposes, the Committee may
make such modifications, amendments, procedures, and the like as may be
necessary or advisable to comply with provisions of laws of other countries in
which the Company or its Subsidiaries operate or have employees.

 

A-13



--------------------------------------------------------------------------------

15.12 Recoupment Policy. Notwithstanding any other provision of the Plan, all
Awards granted under this Plan shall be subject to the Company’s recoupment or
like policy, whether in effect at the time or after the grant of such Award, and
as may be amended from time to time to comply with the provisions of the
Dodd-Frank Wall Street Reform and Consumer Protection Act, or any other
recoupment provision required by law or the listing standards of the NASDAQ
Global Select Market.

15.13 Savings Clause. In the event that any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

ARTICLE XVI

EFFECTIVE DATE AND TERM OF THE PLAN

The original effective date of the Pre-existing Plan was July 22, 2010. No
Incentive Stock Options shall be granted under the Plan after July 21, 2020, and
no other Awards shall be granted under the Plan after the tenth anniversary of
the effective date of the Plan or, if earlier, the date the Plan is terminated.
Further, due to Code Section 162(m), the Committee may not issue any
performance-based awards to covered employees after our 2018 annual meeting of
stockholders. Notwithstanding the foregoing, the termination of the Plan shall
not preclude the Company from complying with the terms of Awards outstanding on
the date the Plan terminates.

 

A-14